COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Bumgardner


VIJAY DATT
                                           MEMORANDUM OPINION *
v.           Record No. 2413-97-4              PER CURIAM
                                             APRIL 21, 1998
ALEXANDRIA DIVISION
 OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       Donald M. Haddock, Judge
             (Gary H. Smith, on brief), for appellant.

             (Molly A. Smith, Assistant Commonwealth's
             Attorney, on brief), for appellee.



     Vijay Datt (father) appeals the decision of the circuit

court terminating his residual parental rights.      Father contends

that the evidence was insufficient as a matter of law to prove

that he (1) could not substantially correct or eliminate within a

reasonable time the conditions which resulted in his children's

foster care placement, see Code § 16.1-283(B)(2); and (2) was

unwilling or unable within a reasonable period of time to remedy

substantially the conditions which led to his children's foster

care placement, see Code § 16.1-283(C)(2).       Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of

the trial court. See Rule 5A:27.
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."


Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123,

128, 409 S.E.2d 460, 463 (1991) (citations omitted).

     The Alexandria Division of Social Services (DSS) was

required to present clear and convincing evidence sufficient to

satisfy the requirements of Code § 16.1-283.
          Code § 16.1-283 embodies "[t]he statutory
          scheme for the . . . termination of residual
          parental rights in this Commonwealth" [which]
          . . . "provides detailed procedures designed
          to protect the rights of the parents and
          their child," balancing their interests while
          seeking to preserve the family. However, we
          have consistently held that "[t]he child's
          best interest is the paramount concern."


Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540 (1995)

(citations omitted).

                         Code § 16.1-283(B)

     The trial court found that DSS presented clear and

convincing evidence that it was in the best interests of the

children to terminate father's parental rights.   The court

concluded that the neglect suffered by the children presented a

serious and substantial threat to their life, health or

development and that it was not reasonably likely that the

conditions which resulted in their neglect could be substantially

corrected or eliminated within a reasonable period of time.     See

Code § 16.1-283(B)(2).   The court also found that DSS presented



                                 2
prima facie evidence of the conditions set out in Code

§ 16.1-283(B)(2) by proving that father habitually abused or was

addicted to alcohol to the extent that his parental ability was

seriously impaired and that father "has without good cause not

responded to or followed through with the recommended and

available treatment, which could have improved the capacity for

adequate parental functioning."        See Code § 16.1-283(B)(2)(b).

        The evidence established that father was addicted to

alcohol.    DSS repeatedly provided father with alcohol-related

counseling and treatment services.       Between May 1996 and

mid-1997, father attended alcohol abuse programs at the Salvation

Army, the Alexandria Substance Abuse Program, and the Men's Day

Support Program.    Despite this assistance, father was intoxicated

during court appearances and visitation times.       The evidence also

demonstrated that father's intoxication placed the children at

risk.    While the court noted that father voluntarily entered

Alcoholics Anonymous shortly before the trial, the court did not

believe that effort would fare any better than his previous

efforts.
        The evidence also established that the children faced

neglect and abuse while in the custody of their parents.        DSS

repeatedly identified hygiene, housing, supervision, parenting

issues, school attendance, and domestic violence as problems

within the family.    The oldest child, who has cerebral palsy,

regularly came to school with unclean clothing and underwear, an



                                   3
unwashed face, and unbrushed teeth and hair.   He was unable to

feed himself with a fork, and his parents expected him to eat his

food face down from his plate.   His wheelchair was encrusted with

dead roaches.   The younger children had better hygiene, but their

attendance at school was poor, and they dressed in clothing that

was inappropriate for the weather.   A DSS social worker testified

that the parents continued to have problems with housing and

domestic violence.
     The evidence indicated that the children thrived, physically

and emotionally, while in foster care.    The boy gained weight,

increased strength, and excelled in school.    The two girls, who

were in the same foster home, were also doing well, and appeared

bonded emotionally to their foster parents.    The children

expressed the desire to see each other.   There was evidence that

the middle child had some difficulty dealing with father's

diminished role and would need emotional counselling.

     The record supports the trial court's finding that DSS

established by clear and convincing evidence that termination of

father's parental rights was in the best interests of the

children and that it was not reasonably likely that the

conditions which resulted in their neglect could be substantially

corrected or eliminated within a reasonable period of time.

                        Code § 16.1-283(C)

     Code § 16.1-283(C) provides, in pertinent part, that the

court may terminate residual parental rights to a child placed in



                                 4
foster care as a result of court commitment, an entrustment

agreement or other voluntary relinquishment, "if the court finds,

based upon clear and convincing evidence, that it is in the best

interests of the child" and that the parent, without good cause,

has been "unwilling or unable within a reasonable period not to

exceed twelve months to remedy substantially the conditions which

led to the child's foster care placement," despite "reasonable

and appropriate efforts" from "social, medical, mental health or

other rehabilitative agencies to such end."    Code

§ 16.1-283(C)(2).    Evidence that the parent failed, without good

cause, "to make reasonable progress towards the elimination of

the conditions which led to the child's foster care placement in

accordance with . . . a [jointly designed and agreed upon] foster

care plan" is prima facie evidence that the parent was unwilling

or unable to substantially remedy the underlying conditions.

Code § 16.1-283(C)(3)(b).

        DSS presented evidence concerning father's alcohol abuse and

spousal abuse, and of its efforts to assist father in addressing

those conditions.    Despite extensive intervention, father was

unwilling or unable to remedy his problems with alcohol.    A DSS

social worker noted that father came to visitation many times

under the influence of alcohol, including as recently as July

1997.    Credible evidence supports the trial court's findings.

        Accordingly, the decision of the circuit court is summarily

affirmed.



                                   5
    Affirmed.




6